386 U.S. 349
87 S. Ct. 1161
18 L. Ed. 2d 98
NEW YORKv.UNITED STATES et al.
No. 968.
Supreme Court of the United States
March 20, 1967

Louis J. Lefkowitz, Atty. Gen. of New York, Ruth Kessler Toch, Sol. Gen., Dunton F. Tynan, Asst. Sol. Gen., Matthew A. Tiffany, Asst. Atty. Gen., and Walter J. Myskowski, for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Leonard S. Goodman, for the United States and others.
R. J. Murphy and D. M. Tolmie, for appellee railroads.
William C. Sennett, Atty. Gen., and Edward Friedman, for appellee Commonwealth of Pennsylvania.
Eugene T. Liipfert, for appellees Port Authority of Allegheny County and others.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.